STEVENSON, Judge.
Appellant, Tonica Rawls, challenges an order entered by the trial court granting appellee, Sun Bank, attorney’s fees pursuant to Section 57.105(1), Florida Statutes (1993). We find that the record confirms the existence of a basis for such an award, however, the trial court’s order is technically deficient in that it contains no specific finding regarding the complete absence of a justiciable issue in appellant’s cause of action. Therefore, we reverse and remand for the trial court to correct its technically deficient order. See Peerless Elec. Co., Inc. v. Goldberger, 473 So.2d 300 (Fla. 4th DCA 1985); Fox v. Loejfler, 434 So.2d 2 (Fla. 4th DCA 1983).
DELL and STONE, JJ., concur.